Detailed Action1
Election/Restriction
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-6 in the reply filed on November 30, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1 and 2 are objected to because of an informality: the phrase “same with” should be changed to “same as”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a parallel line of a central axis of the workpiece. Claim 1 subsequently recites a parallel line of the central axis. It is unclear if both recitations of the parallel line are referring to the same line. In addition, it is unclear what is meant by a parallel line of the central axis. Does this refer to a line that is parallel to the central axis? For purposes of examination, this limitation will be interpreted as such.  
Claim 5 recites determining a reference machining condition for machining the tooth groove having the reference angle. In light of the specification, it is unclear if the tooth groove having the reference angle is the same as the tooth groove recited in claim 1 having the first and second surfaces with different taper angles. Since the specification teaches the tooth groove having the reference angle to be a groove different from the groove having the first and second surfaces, the examiner will interpreted this limitation as such. 
Claims 2-6 are rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2018/0126472 (“Zhang”).
Regarding claim 1, Zhang teaches a tooth groove machining method for machining a tooth groove on a workpiece by skiving with a gear cutting tool (paras. [0002] & [0105]-[0106]).  the workpiece being configured such that: a first tooth side surface of the tooth groove includes a first taper angle with respect to a parallel line of a central axis of the workpiece; and a second tooth side surface of the tooth groove facing the first tooth side surface includes a second taper angle different from the first taper angle. As illustrated in figure 33B of Zhang, the workpiece is cut to comprise a first tooth surface 121f on tooth 115a that is tapered at an angle with respect to the central axis Lw. While further viewing figure 33B, the tooth immediately to the left of tooth 115a comprises an upper surface, i.e. second tooth surface (surface 121b illustrated in fig. 35B), that is also tapered such that the first and second tooth surfaces are generally facing each other. Further, when interpreting a parallel line of a central axis of the workpiece as a line parallel to the central axis and that is positioned between the first and second surfaces, the first and second taper angles are different.
Zhang further teaches machining the first tooth side surface by the skiving with the gear cutting tool, by setting an intersection angle between a parallel line of the central axis of the workpiece and a central axis of the gear cutting tool to a predetermined intersection angle (figs. 33A, 33B, paras. [0186] & [0198]-[0199]); and machining the second tooth side surface by the skiving with the same gear cutting tool as the gear cutting tool that machined the first tooth side surface, by setting the intersection angle to be the same with the predetermined intersection angle (fig. 35A, para. [0204]).
Claim 1 also recites defining a shift angle as a phase correction angle in the skiving when shifting a reference point of a predetermined tooth groove of the workpiece in a circumferential direction of the workpiece; setting the phase correction angle to a first phase correction angle during machining of the first tooth side surface, and by setting the phase correction angle to a second phase correction angle different from the first phase correction angle.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2019/0217406 (“Zhang2”).
Regarding claim 1, Zhang2 teaches a tooth groove machining method for machining a tooth groove on a workpiece by skiving with a gear cutting tool (paras. [0002] & [0013]-[0014]). Claim 1 recites the workpiece being configured such that: a first tooth side surface of the tooth groove includes a first taper angle with respect to a parallel line of a central axis of the workpiece; and a second tooth side surface of the tooth groove facing the first tooth side surface includes a second taper angle different from the first taper angle. As illustrated in figure 6A of Zhang2, the workpiece is cut to comprise a first tooth surface 121 on tooth 115a that is tapered at an angle with respect to the central axis Lw. While further viewing figure 6a, the tooth immediately to the left of tooth 115a comprises a second tooth surface 122 facing the first tooth surface and with a different taper from the first taper.
Zhang2 further teaches machining the first tooth side surface by the skiving with the gear cutting tool, by setting an intersection angle between a parallel line of the central axis of the workpiece and a central axis of the gear cutting tool to a predetermined intersection angle; and machining the second tooth side surface by the skiving with the same gear cutting tool as the gear cutting tool that machined the first tooth side surface, by setting the intersection angle to be the same with the predetermined intersection angle (fig. 21, para. [0156]).
Claim 1 also recites defining a shift angle as a phase correction angle in the skiving when shifting a reference point of a predetermined tooth groove of the workpiece in a circumferential direction of the workpiece; setting the phase correction angle to a first phase correction angle during machining of the first tooth side surface, and by setting the phase correction angle to a second phase correction angle different from the first phase correction angle. Since the first and second surfaces are tapered, during machining the cutting/reference point of the surfaces will change in the circumferential direction as the cutting tool moves axially with respect to the workpiece (figs. 6A & 6B, paras. [0136], [0140] & [0158]), i.e. will have a set phase correction angle. Since the taper angles of the first and second surfaces are different, the phase correction angles will also be different.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claim 2: the prior art fails to teach or fairly suggest defining an intermediate value between the first taper angle and the second taper angle as a reference angle; and machining a reference tooth groove having the reference angle by the skiving with the same gear cutting tool as the gear cutting tool that machined the first tooth side surface and by setting the intersection angle to be the same with the predetermined intersection angle, in combination with the other limitations of claims 1 and 2.
The following is a statement of reasons for the indication of allowable subject matter of claim 5: the prior art fails to teach or fairly suggest defining an intermediate value between the first taper angle and the second taper angle as a reference angle; determining a reference machining condition for machining the tooth groove having the reference angle by the skiving, and the reference machining condition being configured such that the intersection angle is set to the predetermined intersection angle, in combination with the other limitations of claims 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.